Case: 14-40946       Document: 00513045052        Page: 1    Date Filed: 05/15/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-40946                                  FILED
                                  Summary Calendar                            May 15, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
COURTLAND DEWAYNE LINDSAY,

                                                 Plaintiff-Appellant

v.

TRINITY MOTHER FRANCES, Emergency Care Center,

                                                 Defendant-Appellee


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 6:13-CV-793


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
        The district court dismissed Courtland Dewayne Lindsay’s amended
complaint for failure to provide a short and plain statement either of the
grounds for federal jurisdiction or of his claims for relief. See FED. R. CIV. P.
8(a).       Lindsay’s largely unintelligible brief on appeal fails to cure these
deficiencies.      Accordingly, his outstanding motions are DENIED, and his
appeal is DISMISSED as frivolous pursuant to Fifth Circuit Rule 42.2. See


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40946     Document: 00513045052      Page: 2   Date Filed: 05/15/2015


                                  No. 14-40946

Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997).               Lindsay is
CAUTIONED that future frivolous or repetitive filings will result in the
imposition of sanctions, including dismissal, monetary sanctions, and
restrictions on his ability to file pleadings in this court or any court subject to
this court’s jurisdiction. He is further CAUTIONED to review all pending
matters in this court and move to dismiss any that are frivolous or repetitive.




                                        2